DETAILED ACTION
This action is in response to the application filed 27 August 2021, claiming benefit back to 31 August 2020.
	Claims 1 – 19 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 August 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention, when the claims are taken as a whole,  is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   

Step 2A – 1: The claims recite a Judicial Exception. Exemplary independent claim 1 recites the limitations of a data model1 for interpreting input variables, aggregating, assessing, and interpreting the one or more input variables to perform a fully connected worker risk assessment based not only on the worker's movement, but also non-movement related data; and providing output based on the processed one or more input variables to provide a fully connected risk assessment and solutions relating to same.
	These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the human mind2, but for the recitation of generic computer components. But for the processor language, the claim encompasses a user simply analyzing (i.e. aggregating, assessing, and interpreting) data and providing the results of the analysis.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process.
Step 2A – 2: This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim recites the additional limitations of an interface for capturing one or more input variables associated with a worker's body motion and other non-body motion related data, however the interface and data model are recited at a high level of generality, and merely automates the data capturing.  The capturing limitation is recited at a high level of generality, and amounts to mere data gathering, which is a form of insignificant extra-solution activity. 
	The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
	Further, the claims do not provide for or recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The claim is directed to the abstract idea.

The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims, and it has been held that “[i]n defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (buySAFE, Inc. v. Google, Inc., 765 F.3d 1350.  )
Turning to the dependent claims, none of the claimed features of the dependent claims further limit the claimed invention in such a way to direct the claimed invention to statutory subject matter (e.g. change the scope of the claimed invention as to no longer be directed towards an abstract idea, or include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se), nor do they add limitations that, when taken as a combination, result in the claim as a whole amounting to significantly more than the judicial exception. In respect to exemplary dependent claims 2 – 11:
Claims 2 – 6 merely describe the data used in the analysis;
Claims 7 – 9 merely recite existing mathematical models that can be used to perform the analysis;
Claims 10 and 11 further describe the intended use of the presented results. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims other than the abstract idea per se [e.g. an interface, a processor, a non-transitory computer readable medium] amount to no more than  mere instructions to implement the idea on a computer, or the recitation of generic computer structure that serves to perform generic computer functions previously known to the industry3  [e.g. performing repetitive calculations;  receiving, processing, and storing data; electronically scanning or extracting data from a physical document;  electronic recordkeeping;  automating mental tasks;  receiving or transmitting data over a network, e.g., using the Internet to gather data] . 
Applicant’s specification, at, e.g., paragraphs [0025] and [0028] and FIG. 4, provides evidence of generic computer hardware performing generic, well-known, computer functions. 
Viewed as a whole, these additional claim elements, both individually and in combination, do not provide meaningful limitations to transform the above identified abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more (e.g. improvements to another technology or technical fields, improvements to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment) than the abstract idea itself.   Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation4.
Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, 573 U.S. No. 13–298.            
           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 8, 10, 11, 12 – 14, and 17 – 19 are rejected under 35 U.S.C. 102(a)(1) as being disclosed by Petterson et al. (U.S. 2017/0296129, hereinafter Petterson).

In respect to claim 1, Petterson discloses a device agnostic system for providing a fully connected worker risk assessment comprising:
	an interface and a data model for capturing and interpreting one or more input variables associated with a worker's body motion and other non-body motion related data (see at least FIG. 1, and [0091] The discussion will now turn to FIG. 1, which illustrates an embodiment of an operating environment 100 for measurement, assessment, and monitoring of worker motions. The environment 100 includes an activity assessment system 102, a plurality of user computing devices 104 (104A, 104B, .. . 104N), and a data storage device 106, each in communication via a network 110. The activity assessment system 102 includes a plurality of wearable sensors 112, an analysis component 114, a coaching component 114, and a supervisory component 120. It may be understood that, while the activity assessment system 102 is described herein in the context of bending of the back (i.e., lumbar flexion), embodiments of the disclosure may be directed to any desired body kinematics.; see further [0120] The data analysis may quantify risk and quality of worker movements. These characterizations may be based upon one or more of industry standards, ergonomist recommendations, and combinations thereof. Examples of industry standards may include, but are not limited to, the Washington State Dept. of Labor & Industries Hazard &
Caution Zone Ergonomic Checklist, RULA (Rapid Upper Limb Assessment), REBA (Rapid Entire Body Assessment), and the NIOSH lifting equation. Examples of ergonomist recommendations may include, but are not limited to, "The Role of Dynamic Three-Dimensional Trunk Motion in Occupationally-Related Low Back Disorders" by William S. Marras, 1993. Each of these industry standards and ergonomist recommendations is hereby incorporated by reference in their entirety); and
	a processor for (see at least [0157] The above-described systems and methods can be implemented in digital electronic circuitry, in computer hardware, firmware, software, and any combination thereof. The implementation can be as a computer program product. The implementation can, for example, be in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus. The implementation can, for example, be a programmable processor, a computer, multiple computers, and any combination thereof.):
	aggregating, assessing, and interpreting the one or more input variables to perform a fully connected worker risk assessment based not only on the worker's movement, but also non-movement related data ( see at least [0114] In operation 310, the worker's measured movements are analyzed. As discussed above, in certain embodiments, the analysis may be performed by a processor of the wearable sensor 112 itself. In alternative embodiments, the analysis may be performed by another computing device (e.g., one or more of user computing devices 104) or a remote server that. In the case of analyses performed by a remote server, the results may be further transmitted to one or more of user computing devices 104; see further  [0141] In some embodiments, predictions of future injury to be made by the activity sensing system 102 may be determined based on historical data sets. In some embodiments, such historical data sets should provide as much information as possible on past injuries and the circumstances surrounding them. In some embodiments, historical data sets include, but are not limited to, information about the job causing the injury (e.g., job title, job location, average package weight lifted, etc.) and as much information about the injured person as possible. FIG. 14 shows an exemplary chart of types of data that may be included in a historical data set. The chart of FIG. 14 includes data metrics that are sorted based on the resolution level of the information (e.g., at facility level, job level, or individual level). The first ten rows shown in FIG. 14 represent more significant types of data to include in a historical data set, while the remainder of the chart represents less significant types of data to include); and
	providing output based on the processed one or more input variables to provide a fully connected risk assessment and solutions relating to same (see at least [0143] In some embodiments, the activity sensing system 102 provides interventions other than in real time. In some embodiments, information is collated and presented to a website (for example, in real-time, in near-real-time, or at a predetermined availability schedule) where a customer's user (e.g., a worker or a manager) is permitted to review the analyzed data. In some embodiments, the information is presented in a fashion where the customer can explore the time series data on their own time, with expertise provided by the analysis engine. In some embodiments, the customer may make modifications to how they or their employees behave, intervening to make positive changes in the behavior of themselves or others. In some embodiments, access to various data, including, but not limited to, the ability to export files , to access charts, and to access aggregation and grouping options, is controlled through the use of system permissions based on roles within an organization).

	It is further noted that functional recitation(s) using the word “for,” “adapted to,” or other functional language have been considered but are given little patentable weight5 because they fail to add any structural limitations and are thereby regarded as intended use language. To be especially clear, the Examiner has considered the functional language.  However, in a product claim, a recitation of the intended use of the claimed product must result in a structural difference between the claimed product and the prior art in order to patentably distinguish the claimed product from the prior art. If the prior art structure is capable of performing the intended use, then it reads on the claimed limitation.  In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) (“The manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself.”);  In re Otto, 136 USPQ 458, 459 (CCPA 1963). See also MPEP §§ 2111.04 and 2115. Unless expressly noted otherwise by the Examiner, the claim interpretation principles in this paragraph apply to all examined claims currently pending.

In respect to claim 2, Petterson discloses the system of claim 1 (see Id.), wherein the input for inputting one or more input variables associated with other non-body motion related data comprises one or more of the following inputs: worker specific input, employer specific input, environment input, temporal input, yield or throughput input, and/ or commodity input (see at least FIG. 14, Job – Volume / throughput).

In respect to claim 3, Petterson discloses the system of claim 2 (see Id.), wherein the input for inputting one or more input variables associated with other non-body motion related data includes worker specific input which includes at least one of the following worker metrics: age, years of experience in role, biometrics, gender, location, role, industry, pre-existing conditions, symptoms (see at least FIG. 14, Individual - Biometrics).

In respect to claim 5, it is initially noted that claim 2 did not require, i.e. made optional6, the input for inputting one or more input variables associated with other non-body motion related data includes environment input.  Petterson discloses the system of claim 2 (see Id.) wherein the input for inputting one or more input variables associated with other non-body motion related data includes environment input which includes at least one of the following: temperature, humidity, heat index, air quality, including particle matter (non-biological), biological matter and chemical pollutants, UV exposure, and/ or sound exposure (see at least FIG. 14, Facility – Indoor / outdoor temperature of facility).

In respect to claim 6, Petterson discloses the system of claim 2 (see Id.), wherein the input for inputting one or more input variables associated with body motion related data includes at least one of the following: bending (forward, backward, sideways) and twisting behavior (count, duration), walking (steps, duration), running (steps, duration), stillness, smoothness, repetitive motion, slips, trips, falls, squatting, jumping, heavy lifting and/ or physical exertion (see at least [0052] In some embodiments, the yaw, pitch, and roll angles that describe the spatial orientation of the wearable sensor 112 are used to calculate the yaw, pitch, and roll angles that describe the spatial orientation of the body of the individual to whom the wearable sensor 112 is mounted. In some embodiments, to perform this calculation, it is assumed that the wearable sensor 112 is rigidly fixed to the initially upright body of the wearer, and the Tait-Bryan chained rotation of the wearable sensor 112 is applied in reverse order, to the body, instead of to the wearable sensor 112. In some embodiments, the result of this rotation is a vector which can be considered to be the zero point of the body, to which the yaw, pitch, and roll angles of the wearable sensor 112 can be applied via a forther Tait-Bryan chained rotation to calculate a vector that describes the orientation of the body in space at all times (i.e., a set of YPR values for the body). In some embodiments, parameters that are relevant to the ergonomics of the worker's motions, such as sagittal position, twist position, and lateral position. In some embodiments, a geometric calculation is performed on the set of YPR values for the body to determine the sagittal, twist, and lateral positions. In some embodiments, the sagittal, twist, and lateral positions are determined according to the following equations, with YPR values in degrees; see further [0112] In further embodiments, movement of the worker's knees may be inferred from measurements taken by the wearable sensor 112 when mounted to the worker's chest. For exan1ple, the measurements taken by the wearable sensor 112 may be used to determine if the worker is performing one or more movements including, but not limited to, walking, running, jumping, squatting, standing upright, twisting their torso, pivoting around one foot, reaching above their head, and riding in a vehicle. The classification of worker movements into groupings of activities such as these may be performed by one or more of the following: machine learning techniques such as logistic regression or linear regression, machine learning tools such as neural networks or support vector machines that have been trained to recognize movement patterns based on a dataset of manually classified movements).

In respect to claim 7, Petterson discloses the system of claim 6 (see Id.), wherein processing the one or more input variables to perform a fully connected risk assessment comprises using pattern recognition to determine the body motion related data (see at least [0112] ... The classification of worker movements into groupings of activities such as these may be performed by one or more of the following: machine learning techniques such as logistic regression or linear regression, machine learning tools such as neural networks or support vector machines that have been trained to recognize movement patterns based on a dataset of manually classified movements).

In respect to claim 8, Petterson discloses the system of claim 7 (see Id.), wherein the processor utilizes machine learning to continually evolve the system over time (see at least [0112] ...The classification of worker movements into groupings of activities such as these may be performed by one or more of the following: machine learning techniques such as logistic regression or linear regression, machine learning tools such as neural networks or support vector machines that have been trained to recognize movement patterns based on a dataset of manually classified movements).

In respect to claim 10, Petterson discloses the system of claim 1 (see Id.), wherein providing output based on the processed one or more input variables comprises providing a collaboration with a system user to provide7 a fully connected risk assessment and solutions relating to same8 (see at least [0143] In some embodiments, the activity sensing system 102 provides interventions other than in real time. In some embodiments, information is collated and presented to a  website (for example, in real-time, in near-real-time, or at a predetermined availability schedule) where a customer's user (e.g., a worker or a manager) is permitted to review the analyzed data. In some embodiments, the information is presented in a fashion where the customer can explore the time series data on their own time, with expertise provided by the analysis engine. In some embodiments, the customer may make modifications to how they or their employees behave, intervening to make positive changes in the behavior of themselves or others. In some embodiments, access to various data, including, but not limited to, the ability to export files , to access charts, and to access aggregation and grouping options, is controlled through the use of system permissions based on roles within an organization).

In respect to claim 11, Petterson discloses the system of claim 10 (see Id.), wherein the collaboration includes a review of individual worker's risk assessment and a team of multiple workers risk assessments to provide a fully connected risk assessment and solutions relating to same (see at least [0090] The measured motions and/or risk scores may be further displayed for use. In one embodiment, the measured motions and/or risk scores may be displayed to the worker to heighten their awareness of the measured motion risk. Optionally, based upon the assessed risk, the worker may be further provided with coaching advice for reducing motion risk. In another embodiment, the measured motions and/or risk scores for individual workers, groups of workers in aggregate, and combinations thereof, may be displayed to a supervisor; see further [0146] In some embodiments, the activity assessment system 102 integrates with a human resources management system. In some embodiments, the activity assessment system 102 provides recommendations to a manager based on workers' risk scores. Interventions occur at the recommendations of StrongArm based on the safety score provided to the customer. The customer can choose to implement activities, conversations, and other which will have an impact to the industrial athlete. These management techniques provide activities which we know will provide engagement from the industrial athlete and elicit a positive response. The customer has the opportunity to request and track new interventions through the website by making changes and seeing the impact of those interventions across the organization).

In respect to claim 12, Petterson discloses a non-transitory computer readable medium including instructions which, when executed, cause performance of a method by a processor for determining an activity safety metric, the non-transitory computer readable medium (see at least [0157] The above-described systems and methods can be implemented in digital electronic circuitry, in computer hardware, firmware, software, and any combination thereof. The implementation can be as a computer program product. The implementation can, for example, be in a machine-readable storage device, for execution by, or to control the operation of, data processing apparatus. The implementation can, for example, be a programmable processor, a computer, multiple computers, and any combination thereof) comprising:
	first instructions for receiving input data of a plurality of activity condition variables, the input data including motion data received from a data collection device (see at least  [0114] In operation 310, the worker's measured movements are analyzed. As discussed above, in certain embodiments, the analysis may be performed by a processor of the wearable sensor 112 itself. In alternative embodiments, the analysis may be performed by another computing device (e.g., one or more of user computing devices 104) or a remote server that. In the case of analyses performed by a remote server, the results may be further transmitted to one or more of user computing devices 104);
	second instructions for identifying one or more motion segments within the motion data ( see at least [0111] In operation 306, the wearable sensor 112 measures movements of the worker over any range of motion. For example, in the case where the wearable sensor 112 is mounted to the user's chest, the position of the worker's back and the angle of the back with respect to the ground as a function of time. Such measurements may be taken at discrete time intervals or continuously. The measured worker movement data is saved to the data storage device 106 locally or remotely for subsequent analysis. For example, the measured worker movement data may be sent automatically to a remote data storage device 106 in response to a triggering signal (e.g., a request to synchronize the wearable sensor 112) or by connecting the wearable sensor 112 to a computing device or power source).;
	third instructions for associating the one or more motion segments with one or more motion types stored in memory, the association based at least in part on a comparison with motion type data stored in memory, the motion type data determined to correspond to one or more motion types (see at least [0115] In some embodiments, operation 310 includes detection of the frequency of lifts by a worker who is wearing the wearable sensor 112. The frequency of lifting is a major component of determining one's risk of lower back injury. Lifting may typically involve forward bending. In some embodiments, a lift is identified by identifying a peak in a worker's forward sagittal flexion motion. In some embodiments, when a peak in a worker's forward sagittal flexion motion occurs, a lift is identified); and
	fourth instructions for determining a metric indicative of the safety of an activity associated with the input data based at least in part on the input data and the motion types associated with the one or more motion segments (see at least [0089] In some embodiments, these motions are further assessed, on an individual and/or aggregate basis, according to selected kinematic models to characterize motion risks (e.g., along a sliding numeric scale, along a qualitative low-medium-high scale, etc.). Aggregate risk scores or safety scores may be further generated from these kinematic models. In some embodiments, kinematic models are defined based on knowledge of ergonomics and how these motions apply to influence a human body and its development (e.g., healing, compensation, human behavior, etc.) over time. In some embodiments, data collected based on wearers' motions can be applied to real-world management applications, including prediction of injuries, workforce optimization, recommended safety activities or equipment which have a known positive impact, and other organizational re-routing to optimize an organization for safe working conditions in connection with worker cost and productivity. In some embodiments, activities taken to manage a workforce in accordance with the above will have a known and quantifiable impact. In some embodiments, aggregate risk scores are determined for groups of individuals that are selected based on one or more of job role, full-time status, duration of employment, shift assignment, injury history, work location, worker characteristics, time of day, and/or manual selection).

In respect to claim 13, Petterson discloses the non-transitory computer readable medium of claim 12 (see Id.), wherein the motion type data is based at least in part on previously recorded input data (see at least [0112] In further embodiments, movement of the worker's knees may be inferred from measurements taken by the wearable sensor 112 when mounted to the worker's chest. For example, the measurements taken by the wearable sensor 112 may be used to determine if the worker is performing one or more movements including, but not limited to, walking, running, jumping, squatting, standing upright, twisting their torso, pivoting around one foot, reaching above their head, and riding in a vehicle. The classification of worker movements into groupings of activities such as these may be performed by one or more of the following: machine learning techniques such as logistic regression or linear regression, machine learning tools such as neural networks or support vector machines that have been trained to recognize movement patterns based on a dataset of manually classified movements).

In respect to claim 14, Petterson discloses the non-transitory computer readable medium of claim 12(see Id.), wherein the metric indicative of a safety of the activity is a metric indicative of the risk of injury (see at least [0089] (recited above in claim 12), and see further [0129] A logistic function is applied to the result Z to obtain the risk score, given by Equation 2 and further illustrated in FIG. 4C).

In respect to claim 17, Petterson discloses the non-transitory computer readable medium of claim 12 (see Id.), wherein the motion data is derived from an output of one or more motion sensors of the data collection device (see at least FIG. 4, 302, 306 and [0103] An embodiment of a method 300 for measuring, assessing, and monitoring a worker's movements is illustrated in FIG. 3. The method 300 includes mounting the wearable sensors 112 in operation 302, calibrating the mounted sensors in operation 304, measuring the worker's movements in operation 306, analyzing the worker's movements in operation 310, and displaying the analysis in operation 312)9.

In respect to claim 18, Petterson discloses the non-transitory computer readable medium of claim 12 (see Id.), further comprising: fifth instructions for communicating information pertaining to the metric to a user device (see at least  [0134] In further embodiments of operation 312, coaching interfaces generated by the coaching component 116 may be presented to the worker on his or her user computing device 104. For example, as illustrated in FIGS. 7A-7B, the worker is presented with coaching information such as risk zones and potential solutions).

In respect to claim 19, Petterson discloses the non-transitory computer readable medium of claim 12 (see Id.), wherein the information pertaining to the metric includes one or more of a risk score, a factor causing a change to the metric, information pertaining to how to improve the metric, and an award based on the metric (see at least [0089] (recited above in claim 12), and see further [0129] A logistic function is applied to the result Z to obtain the risk score, given by Equation 2 and further illustrated in FIG. 4C; see further [0136] In some embodiments, the activity assessment system 102 provides interventions in real time. In some embodiments, the activity assessment system 102 provides interventions directly to a worker while the worker is at work [i.e. information pertaining to how to improve the metric]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Petterson et al. (U.S. 2017/0296129, hereinafter Petterson) in view of Bonin et al. (U.S. 2013/0325544). 

In respect to claim 4, it is initially noted that claim 2 did not require, i.e. made optional, the input for inputting one or more input variables associated with other non-body motion related data includes employer specific input.  Petterson discloses the system of claim 2 (see Id.), however may not explicitly disclose wherein the input for inputting one or more input variables associated with other non-body motion related data includes employer specific input which includes at least one of the following employer metrics: Assessment of slip/ trip/ fall hazards, heat illness prevention preparedness or the maturity of the employer's safety plan and processes. 
	Analogous art Bonin discloses wherein the input for inputting one or more input variables associated with other non-body motion related data includes employer specific input which includes at least one of the following employer metrics: Assessment of slip/ trip/ fall hazards, heat illness prevention preparedness or the maturity of the employer's safety plan and processes (see at least [0035] ... The audit data may include, for example, data indicative of compliance with health, safety and/or environmental regulations, etc. The evaluation data may include, for example, data indicative of how well a safety process is being implemented, previously unidentified risks, etc. The control data may include, for example, data indicative of procedures and/or operational controls utilized to reduce risks within the manufacturing environment).	
It would have been obvious to one of ordinary skill in the art to include in the historical data set regarding factory work and environmental conditions of Petterson the safety compliance data  as taught by Bonin since the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that it would produce a predictable result of using additional pertinent data regarding job factors to increase an accuracy of a predictive injury risk score. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Petterson et al. (U.S. 2017/0296129, hereinafter Petterson) in view of Little et al. (U.S. 2009/0135009, hereinafter Little).

In respect to claim 9, Petterson discloses the system of claim 7 (see Id.), and while Petterson discloses performing pattern recognition using machine learning techniques (see at least [0112]), it does not explicitly disclose wherein the processor utilizes a Gausian or Hidden Markov model for modeling the one or more input variables to perform the pattern recognition to determine the body motion related data.
	Analogous art Little discloses wherein the processor utilizes a Gausian or Hidden Markov model for modeling the one or more input variables to perform the pattern recognition to determine the body motion related data (see at least [0081] While in some embodiments, the processor 432 uses rotation data solely to determine trunk rotation, in other embodiments the processor 432 uses rotation data to determine segment angles. In such embodiments, acceleration data is used to correct for gyroscopic drift. One suitable method for making such a calculation is described in "Measuring Orientation of Human Body Segments Using Miniature Gyroscopes and Accelerometers" by Luinge et al., published in Medical and Biological Engineering and Computing, April 2005. In still other embodiments, instead of directly calculating angles and rotation rates from the raw data, the raw data is processed using a pattern matching process, for example, a Markov or Hidden Markov Model, to compare measured values to prior observed data).
	It would have been obvious to one of ordinary skill in the art to substitute one type of model for another since it has been held that express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious (In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)).
	
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petterson et al. (U.S. 2017/0296129, hereinafter Petterson) in view of Awiszus et al. (U.S. 2009/0135009, hereinafter Awiszus).

In respect to claim 15, Petterson discloses the non-transitory computer readable medium of claim 12 (see Id.), however it may not explicitly disclose fifth instructions for generating one or more models representative of normal activity conditions based at least in part on the input data received over time. 
	Analogous art Awiszus discloses further comprising: fifth instructions for generating one or more models representative of normal activity conditions based at least in part on the input data received over time (see at least [0061] Hence, analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing information stored by PPEMS 6 to provide actionable information to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such information may provide various insights regarding baseline ("normal") operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks, identifications of any geographic regions within environments for which unusually anomalous (e.g., high) safety events have been or are predicted to occur, identifications of any of environments exhibiting anomalous occurrences of safety events relative to other environments, and the like).
		Since each individual element and its function are shown in the prior art, albeit shown in separate references, the differences between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the analytic model to determine normal conditions for risk metrics as taught by Awiszus with the pattern recognition using machine learning techniques to provide risk metrics in Petterson. 
One of ordinary skill in the art at the time of the invention would have been able to combine the elements of the above references, and would have found that the simple combination of one known element with another produces a predictable result of comparing what are considered normal conditions to current data to better determine risk metrics or employees,  which renders the claim obvious. 

In respect to claim 16, the combined invention of Petterson and Awiszus discloses the non-transitory computer readable medium of claim 15 (see Id.), Awiszus further disclosing further comprising: sixth instructions for comparing the input data with the one or more models representative of normal activity conditions to identify an abnormal activity condition (see at least [0061] Hence, analytics service 68F may maintain or otherwise use one or more models that provide risk metrics to predict safety events. Analytics service 68F may also generate order sets, recommendations, and quality measures. In some examples, analytics service 68F may generate user interfaces based on processing information stored by PPEMS 6 to provide actionable information to any of clients 63. For example, analytics service 68F may generate dashboards, alert notifications, reports and the like for output at any of clients 63. Such information may provide various insights regarding baseline ("normal") operation across worker populations, identifications of any anomalous workers engaging in abnormal activities that may potentially expose the worker to risks, identifications of any geographic regions within environments for which unusually anomalous (e.g., high) safety events have been or are predicted to occur, identifications of any of environments exhibiting anomalous occurrences of safety events relative to other environments, and the like).

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Humphrey; Christopher A. et al.	US 20110133927 A1	Environmental risk management system and method
Kanukurthy; Kiran S. et al.	US 20190073618 A1 Intelligent safety monitoring and analytics system for personal protective equipment
Outram; Jaqueline	US 20180068242 A1 Methods and systems for providing and receiving information for risk management in the field
Baek; Stephen et al.	US 20200327465 A1 System and method to predict, prevent, and mitigate workplace injuries. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Noting that a ‘data model’ is not a structural component, so it is not clear how it captures input variables (see, e.g. Applicant’s specification, FIG. 4). 
        
        2 See, e.g. MPEP 2106.04(a)(2) III. A., citing Electric Power Group v Alstom S.A.  No. 2015-1778 (Fed. Cir. 1 August 2016), stating that collecting information, analyzing it, and displaying certain results of the collection and analysis, can be performed in the human mind. 
        
        3 “It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea. Rather, the components must involve more than performance of “‘well understood, routine, conventional activit[ies]’ previously known to the industry.” Alice, 134 S. Ct. at 2359 (quoting Mayo, 132 S.Ct. at 1294)”. Id, pages 10-11.  “Likewise, the server fails to add an inventive concept because it is simply a generic computer that “administer[ s]” digital images using a known “arbitrary data bank system.” Id. at col. 5 ll. 45–46. But “[f]or the role of a computer in a computer-implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction, 776 F.3d at 1347–48 (quoting Alice, 134 S. Ct at 2359). “These steps fall squarely within our precedent finding generic computer components insufficient to add an inventive concept to an otherwise abstract idea. Alice, 134 S. Ct. at 2360 (“Nearly every computer will include a ‘communications controller’ and a ‘data storage unit’ capable of performing the basic calculation, storage, and transmission functions required by the method claims.”); Content Extraction, 776 F.3d at 1345, 1348 (“storing information” into memory, and using a computer to “translate the shapes on a physical page into typeface characters,” insufficient confer patent eligibility); Mortg. Grader, 811 F.3d at 1324–25 (generic computer components such as an “interface,” “network,” and “database,” fail to satisfy the inventive concept requirement); Intellectual Ventures I, 792 F.3d at 1368 (a “database” and “a communication medium” “are all generic computer elements”); BuySAFE v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive.”)”. TLI Communications LLC v. AV Automotive L.L.C., (No. 15-1372, (Fed. Cir. May 17, 2016)), at *12-13
        
        4 “Nor, in addressing the second step of Alice, does claiming the improved speed or efficiency inherent with applying the abstract idea on a computer provide a sufficient inventive concept. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.”); CLS Bank, Int’l v. Alice Corp., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) aff’d, 134 S. Ct. 2347 (2014) (“[S]imply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.” (citations omitted))”. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 115 U.S.P.Q.2d 1636 (Fed. Cir. 2015). 
        
        
        5[1] See e.g. In re Gulack, 703 F.2d 1381, 217 USPQ 401, 404 (Fed. Cir. 1983)(stating that although all limitations must be considered, not all limitations are entitled to patentable weight.).
         
        
        
        7 Noting the intended use recitation of “to provide”. 
        
        8 Noting that ‘fully connected’ and  ‘collaboration’ are not defined or explicitly described in Applicant’s disclosure (See Applicant’s specification, paragraphs [0070] and [0071]), and that the intended use of the output does not affect the system providing the output, nor does it affect the output itself. 
        9 Noting that the source of the motion data would not affect the medium containing the first instructions for receiving input data of a plurality of activity condition variables, the input data including motion data received from a data collection device nor would it affect the receiving of the input data.